     Case 3:20-cv-00242-BAS-MSB Document 20 Filed 07/01/20 PageID.226 Page 1 of 12



1
2
3
4
5
6
7
8
9
10                           UNITED STATES DISTRICT COURT
11                         SOUTHERN DISTRICT OF CALIFORNIA
12
13    TIMOTHY JUNYOUNG PARK,                              Case No. 20-cv-00242-BAS-MSB
14                                     Plaintiff,
                                                          ORDER DENYING MOTION TO
15           v.                                           REMAND (ECF No. 5)
16    JAGUAR LAND ROVER NORTH
      AMERICA, LLC,
17
                                     Defendant.
18
19          Presently before the Court is Plaintiff Timothy Junyoung Park’s Motion to Remand
20    this action to state court. (ECF No. 5.) On February 7, 2020, Defendant Jaguar Land Rover
21    North America, LLC (“JLRNA”) removed this matter to federal court based on diversity
22    jurisdiction. (ECF No. 1.) Plaintiff contests removal arguing that this case fails to meet
23    the minimum amount in controversy to satisfy diversity jurisdiction under 28 U.S.C.
24    § 1332. (Mot. to Remand 1:26–28.)
25          The Court finds this Motion suitable for determination on the papers submitted and
26    without oral argument. See Fed. R. Civ. P. 78(b); Civ. L. R. 7.1(d)(1). For the following
27    reasons, the Court finds removal was appropriate and DENIES Plaintiff’s Motion to
28    Remand.

                                                    -1-
                                                                                         20cv0242
     Case 3:20-cv-00242-BAS-MSB Document 20 Filed 07/01/20 PageID.227 Page 2 of 12



1     I.    BACKGROUND
2           On January 6, 2020, Plaintiff commenced this lawsuit in San Diego Superior Court
3     asserting claims under California’s Song-Beverly Consumer Warranty Act (“Song-Beverly
4     Act”), specifically California Civil Code sections 1793 and 1794. (Compl., Notice of
5     Removal Ex. A, ECF No. 1-3.) Plaintiff’s Complaint alleges he purchased a used Certified
6     Pre-Owned 2016 Jaguar F-Type (“Vehicle”) with a total purchase price of $68,268.16 on
7     or about July 2, 2019. (Id. ¶ 4.) Plaintiff further alleges the Vehicle “contained or
8     developed various defects” constituting a breach of Defendant’s implied warranty
9     accompanying the Vehicle. (Id. ¶ 6.) Additionally, Plaintiff alleges Defendant willfully
10    failed to comply with its obligations under the Vehicle’s express warranty. (Id. ¶ 21.) In
11    his Complaint, Plaintiff did not include a specific dollar amount for damages, but alleges
12    he is seeking restitution, civil penalties, consequential and incidental damages, reasonable
13    attorney’s fees, and prejudgment interest. (Id. at 6–7.) Plaintiff is domiciled in California,
14    and JLRNA is a limited liability company that “is a wholly owned subsidiary of Jaguar
15    Land Rover Holdings Limited.” (Notice of Removal ¶¶ 11, 13, ECF No. 1.) “Jaguar Land
16    Rover Holdings Limited is a citizen of England with its principal place of business located
17    in Coventry, England.” (Id. ¶ 14.)
18          On February 7, 2020, JLRNA filed its Notice of Removal pursuant to 28 U.S.C. §§
19    1332, 1441(a), and 1446. (Id. at 1.) On March 23, 2020, Plaintiff filed a motion to remand
20    the action to state court. (Mot. to Remand 1.)
21    II.   LEGAL STANDARD
22          “Federal courts are courts of limited jurisdiction.” Kokkonen v. Guardian Life Ins.
23    Co. of Am., 511 U.S. 375, 377 (1994). “They possess only that power authorized by
24    Constitution and statute, which is not to be expanded by judicial decree.” Id. (citations
25    omitted). “[A]ny civil action brought in a State court of which the district courts of the
26    United States have original jurisdiction, may be removed by the defendant or the
27    defendants, to the district court of the United States.” 28 U.S.C. § 1441(a).
28

                                                  -2-
                                                                                            20cv0242
     Case 3:20-cv-00242-BAS-MSB Document 20 Filed 07/01/20 PageID.228 Page 3 of 12



1            In order to invoke a district court’s diversity jurisdiction, a party must demonstrate
2     there is complete diversity of citizenship between the parties and that the amount in
3     controversy exceeds the sum or value of $75,000, exclusive of interest and costs. See 28
4     U.S.C. § 1332; see also Caterpillar Inc. v. Lewis, 519 U.S. 61, 68 (1996). “The burden of
5     establishing federal jurisdiction is on the party invoking federal jurisdiction.” United States
6     v. Marks, 530 F.3d 799, 810 (9th Cir. 2008); see also Geographic Expeditions, Inc. v.
7     Estate of Lhotka, 599 F.3d 1102, 1106–07 (9th Cir. 2010) (“[I]n a case that has been
8     removed from state court to federal court . . . on the basis of diversity jurisdiction, the
9     proponent of federal jurisdiction—typically the defendant in the substantive dispute—has
10    the burden to prove, by a preponderance of the evidence, that removal is proper.”).
11    III.   ANALYSIS
12           The requirement at issue here is the amount in controversy, as JLRNA has
13    adequately alleged complete diversity. (Notice of Removal ¶¶ 11–14.) See also 28 U.S.C.
14    § 1332(a); Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006).
15           To assert the amount in controversy in the removal notice, a “short and plain”
16    statement need not contain evidentiary submissions and must include only “a plausible
17    allegation that the amount in controversy exceeds the jurisdictional threshold.” Dart
18    Cherokee Basin Operating Co. v. Owens, 574 U.S. 81, 84, 89 (2014). If the plaintiff
19    challenges the defendant’s asserted amount in controversy, both sides submit proof and the
20    court must find by a preponderance of the evidence that the amount in controversy exceeds
21    the jurisdictional threshold. Id. at 88 (quoting 28 U.S.C. § 1446(c)(2)(b)); see also
22    Schneider v. Ford Motor Co., 756 F. App’x 699, 700–01 (9th Cir. 2018) (“The
23    preponderance of the evidence standard applies only after ‘the plaintiff contests, or the
24    court questions, the defendant’s allegation’ and ‘both sides submit proof.’”); Guglielmino
25    v. McKee Foods Corp., 506 F.3d 696, 701 (9th Cir. 2007) (holding that when a complaint
26    “is unclear and does not specify ‘a total amount in controversy,’ the proper burden of proof
27    . . . is proof by a preponderance of the evidence”).
28

                                                   -3-
                                                                                             20cv0242
     Case 3:20-cv-00242-BAS-MSB Document 20 Filed 07/01/20 PageID.229 Page 4 of 12



1           Further, if the existence of diversity jurisdiction depends on the amount in
2     controversy, “[t]he district court may consider whether it is ‘facially apparent’ from the
3     complaint that the jurisdictional amount is in controversy.” Singer v. State Farm Mut.
4     Auto. Ins. Co., 116 F.3d 373, 377 (9th Cir. 1997) (citing Allen v. R & H Oil & Gas Co., 63
5     F.3d 1326, 1335–36 (5th Cir. 1995)). If not, a court may consider facts in the removal
6     notice, and it may “require parties to submit summary-judgment-type evidence relevant to
7     the amount in controversy at the time of removal.” Id.
8           The amount in controversy is “not a prospective assessment of [a] defendant’s
9     liability.” Lewis v. Verizon Commc’ns, Inc., 627 F.3d 395, 400 (9th Cir. 2010). Rather, it
10    is the “amount at stake in the underlying litigation.” Theis Research, Inc. v. Brown & Bain,
11    400 F.3d 659, 662 (9th Cir. 2005). In assessing the amount in controversy, a court must
12    “assume that the allegations of the complaint are true and assume that a jury will return a
13    verdict for the plaintiff on all claims made in the complaint.” Campbell v. Vitran Exp.,
14    Inc., 471 F. App’x 646, 648 (9th Cir. 2012) (quoting Kenneth Rothschild Tr. v. Morgan
15    Stanley Dean Witter, 199 F. Supp. 2d 993, 1001 (C.D. Cal. 2002)). “In that sense, the
16    amount in controversy reflects the maximum recovery the plaintiff could reasonably
17    recover.” Arias v. Residence Inn by Marriott, 936 F.3d 920, 927 (9th Cir. 2019) (citing
18    Chavez v. JPMorgan Chase & Co., 888 F.3d 413, 417 (9th Cir. 2018)).
19          As stated above, Plaintiff is seeking restitution, consequential and incidental
20    damages, civil penalties, and attorney’s fees. (Compl. 6–7.) Restitution and incidental
21    damages under the Song-Beverly Act include official fees associated with the sale of the
22    vehicle (e.g. sales tax, license fees, and registration fees) and reasonable expenses incident
23    to the vehicle problem (e.g. reasonable repair, towing, and rental car costs). Cal. Civ. Code
24    § 1793.2(d)(2)(B). Plaintiff does not allege the amount sought with respect to these
25    damages and notes, more generally, that his Complaint is silent as to the amount in
26    controversy. (Mot. to Remand 2:15.) Therefore, in accordance with Dart Cherokee, the
27    Court must find by a preponderance of the evidence that the amount in controversy asserted
28    by Defendant exceeds the jurisdictional threshold. See 574 U.S. at 88.

                                                  -4-
                                                                                            20cv0242
     Case 3:20-cv-00242-BAS-MSB Document 20 Filed 07/01/20 PageID.230 Page 5 of 12



1           A.     Amount in Controversy Assessment
2           Defendant alleges that Plaintiff is seeking more than $204,804.48 in monetary
3     damages and civil penalties, not including compensatory damages or attorney’s fees.
4     (Notice of Removal ¶ 17.) Defendant further alleges that since the Song-Beverly Act
5     authorizes an award of attorney’s fees, such fees may be included in the amount in
6     controversy. (Id.) Plaintiff’s Motion to Remand argues that this case fails to meet the
7     amount in controversy requirement because attorney’s fees and civil penalties should not
8     be included in the jurisdictional amount. (Mot. to Remand 6–10.)
9           When actual and punitive damages are recoverable under a complaint’s allegations,
10    each must be considered in determining the amount in controversy. Bell v. Preferred Life
11    Assurance Soc’y of Montgomery, 320 U.S. 238, 240 (1943). Courts include civil penalties
12    under the Song-Beverly Act in the amount in controversy, acknowledging that these
13    penalties are sufficiently akin to punitive damages. E.g., Brady v. Mercedes-Benz USA,
14    Inc., 243 F. Supp. 2d 1004, 1009 (N.D. Cal. 2002) (finding that civil penalties under §
15    1794(c) are similar to punitive damages such that they “are properly included in the amount
16    in controversy” (citing Suman v. Superior Court, 39 Cal. App. 4th 1309, 1317 (1995)));
17    see also Chabner v. United Omaha Life Ins. Co., 225 F.3d 1042, 1046 n.3 (9th Cir. 2000)
18    (noting that treble damages authorized by state statute could have been taken into account
19    when determining the amount in controversy); cf. Romo v. FFG Ins. Co., 397 F. Supp. 2d
20    1237, 1240 (C.D. Cal. 2005) (holding civil penalties available under the Song-Beverly Act
21    could be considered in determining whether consumer satisfied amount in controversy
22    requirement under Magnuson-Moss Warranty Act for federal question jurisdiction).
23    Therefore, the Court considers Plaintiff’s claim for civil penalties when assessing whether
24    the amount in controversy is met in this case.
25          Here, Plaintiff alleges Defendant willfully failed to comply with its obligations under
26    the Vehicle’s express warranty. (Compl. ¶ 21.) Thus, Plaintiff seeks civil penalties under
27    California Civil Code section 1794, which states that if the buyer establishes that the failure
28    to comply was willful, the judgment may include a civil penalty of up to two times the

                                                   -5-
                                                                                             20cv0242
     Case 3:20-cv-00242-BAS-MSB Document 20 Filed 07/01/20 PageID.231 Page 6 of 12



1     amount of actual damages. Plaintiff’s alleged actual damages include restitution for the
2     entire purchase price of the Vehicle pursuant to California Civil Code section 1794(b)(1).
3     (Id. ¶ 10.) Plaintiff allegedly purchased a used Certified Pre-Owned 2016 Jaguar F-Type
4     with a total purchase price of $68,268.16. (Id. ¶ 4.) It follows then that should Plaintiff
5     prevail, exclusive of incidental damages and restitution, a civil penalty of up to
6     $136,536.32—two times his actual damages of $68,268.16—may be included in the
7     judgment. See Cal. Civ. Code § 1794(e)(1). The civil penalty claim for twice the actual
8     damages alone implicates well over the difference of $6,731.84 between the claim for
9     restitution based on the cost of the Vehicle—$68,268.16—and the jurisdictional
10    threshold—$75,000. Taking together Plaintiff’s claim for at least $68,268.16 in actual
11    damages and $136,536.32 in civil penalties, the Court accepts Defendant’s calculation that
12    Plaintiff is seeking actual damages and penalties in excess of $204,804.48, therefore
13    exceeding the threshold jurisdictional amount. 1
14           Further, Plaintiff alleges that he is entitled to the full “civil penalty of two times
15    Plaintiff’s actual damages,” and not up to that amount. (Compl. ¶ 21.) Therefore,
16    Plaintiff’s own allegations support the conclusion that the maximum amount of civil
17
18
             1
                  Moreover, Plaintiff’s potential damages are even higher than $68,268.16. As mentioned,
19    Plaintiff’s actual damages may include not only restitution based on the Vehicle’s price, but also incidental
      damages. See Cal. Civ. Code § 1793.2(d)(2)(B). In addition, Plaintiff states in his Complaint that he
20    believes that, “at the present time, the Vehicle’s value is de minimis.” (Compl. ¶ 10.) Hence, Plaintiff
21    alternatively seeks the remedies set forth in California Civil Code section 1794(b)(2), including the
      diminution in value of the Vehicle resulting from its defects. (Id.) This section provides that “[w]here
22    the buyer has accepted the goods, Sections 2714 and 2715 of the Commercial Code shall apply, and the
      measure of damages shall include the cost of repairs necessary to make the goods conform.” Cal. Civ.
23    Code § 1794(b)(2).
              “[A]s the conjunctive language in Civil Code section 1794 indicates, the statute itself provides an
24    additional measure of damages beyond replacement or reimbursement and permits, at the option of the
25    buyer, the Commercial Code measure of damages which includes ‘the cost of repairs necessary to make
      the goods conform.’” Krotin v. Porsche Cars N. Am., Inc., 38 Cal. App. 4th 294, 302 (1995) (citations
26    omitted); see also Cal. Com. Code § 2714 (“The measure of damages for breach of warranty is the
      difference at the time and place of acceptance between the value of the goods accepted and the value they
27    would have had if they had been as warranted.”). Therefore, given that Plaintiff alleges the Vehicle he
      purchased for $68,268.16 is almost worthless, his actual damages would also be substantial under this
28    alternative measure of damages.

                                                         -6-
                                                                                                          20cv0242
     Case 3:20-cv-00242-BAS-MSB Document 20 Filed 07/01/20 PageID.232 Page 7 of 12



1     penalties is properly included in the amount in controversy determination. More broadly,
2     the Court also is persuaded by comparable decisions that consider the maximum amount
3     of civil penalties because that is what has been placed into controversy. E.g., Verastegui
4     v. Ford Motor Co., No. 19-cv-04806-BLF, 2020 WL 598516, at *3 (N.D. Cal. Feb. 7,
5     2020); see also Theis Research, Inc., 400 F.3d at 662; cf. Saulic v. Symantec Corp., No.
6     SA CV 07-610 AHS (PLAx), 2007 WL 5074883, at *4 (C.D. Cal. Dec. 26, 2007) (“Courts
7     as a matter of law, calculate the amount in controversy based upon the maximum amount
8     of civil penalties available to [the] plaintiff.”).
9            Overall, the Court is convinced by a preponderance of the evidence that Plaintiff’s
10    claim for damages, attorney’s fees, and civil penalties meets the jurisdictional threshold. 2
11           B.      Plaintiff’s Contentions
12           Although Plaintiff’s allegations indicate that the amount in controversy exceeds
13    $75,000, he offers several more nuanced arguments for why the jurisdictional threshold
14    has not been met and remand is otherwise appropriate. To avoid any doubt, the Court will
15    address these arguments below.
16                   1.     Restitution Offset
17           Plaintiff contends that JLRNA failed to consider the potential offset in the amount
18    of restitution for the Vehicle’s purchase price. (Mot. to Remand 6:1–3.) The restitution
19
             2
                 The Court is unpersuaded by Plaintiff’s argument that attorney’s fees should not be considered
20    part of the amount in controversy in a lemon law case. (Mot. to Remand 8:22–23 (citing Suber v. Chrysler
21    Corp., 104 F.3d 578, 588 n.12 (3rd Cir. 1997)).) The Ninth Circuit and many California district courts
      have indicated that the amount in controversy may include attorney’s fees in Song-Beverly Act cases. See
22    Gonzales v. CarMax Auto Superstores, LLC, 840 F.3d 644, 648–49 (9th Cir. 2016); Schneider, 756 F.
      App’x at 701 n.4; see also, e.g., Garcia v. FCA U.S. LLC, No. 1:16-cv-00730-DAD-BAM, 2016 WL
23    4445337, at *4 (E.D. Cal. Aug. 23, 2016) (“An award of attorney’s fees may be considered in tabulating
      the amount in controversy.” (citing Galt G/S v. JSS Scandinavia, 142 F.3d 1150, 1155–56 (9th Cir.
24    1998))).
25             Plaintiff further contends that future attorney’s fees should not be counted toward the amount in
      controversy. (Mot. to Remand 9:13–14.) But the Ninth Circuit has held that “a court must include future
26    attorneys’ fees recoverable by statute or contract when assessing whether the amount-in-controversy
      requirement is met.” Fritsch v. Swift Transp. Co. of Ariz., 899 F.3d 785, 793 (9th Cir. 2018). Here,
27    nothing in the record estimates the total amount of attorney’s fees at issue. (See Swanson Decl. ¶ 3, ECF
      No. 5.) The Court need not estimate the fees, however, because the Court’s analysis above already
28    demonstrates that the amount in controversy exceeds $75,000.

                                                        -7-
                                                                                                       20cv0242
     Case 3:20-cv-00242-BAS-MSB Document 20 Filed 07/01/20 PageID.233 Page 8 of 12



1     awardable under California Civil Code section 1793.2(d)(2)(B) must be reduced by the
2     amount directly attributable to Plaintiff’s use of the vehicle prior to the first repair or
3     attempted repair. See Cal. Civ. Code § 1793.2(d)(2)(C). This reduction is determined
4     based on the number of miles traveled by the Vehicle before Plaintiff first returned it for
5     repair. See id. Plaintiff is correct that this use offset may reduce the amount in controversy.
6     See Schneider, 756 F. App’x at 701 n.3 (noting that the district court appropriately
7     considered the use offset to determine the amount in controversy).
8           Here, however, Plaintiff alleges that he purchased the Vehicle on or about July 2,
9     2019; meaning, Plaintiff’s use of the vehicle was for less than a year. (Compl. ¶ 4.) And
10    because the restitution offset is based on the number of miles traveled by the Vehicle prior
11    to the first attempted repair, it is reasonable to assume that any offset here would not be
12    large enough to lower the cumulative amount of damages and penalties to at or under
13    $75,000. See Cal. Civ. Code § 1793.2(a)(2)(C); cf. D’Amico v. Ford Motor Co., No. CV
14    20-2985-CJC (JCx), 2020 WL 2614610, at *2 (C.D. Cal. May 21, 2020) (noting that
15    plaintiff drove her vehicle for three years, making it possible that she drove the car for
16    many miles before she took it in for repair). Moreover, Plaintiff’s restitution offset
17    argument does not address the alternative measure of damages he invokes under California
18    Civil Code section 1794(b)(2). See Krotin, 38 Cal. App. 4th at 302 (“[T]he statute itself
19    provides an additional measure of damages beyond replacement or reimbursement[.]”); see
20    also supra note 1. Hence, the Court is unmoved by Plaintiff’s argument that JLRNA’s
21    failure to consider the restitution offset means the amount in controversy requirement is
22    not met.
23                 2.     Burden to Show Alleged Civil Penalties
24          Even if civil penalties may be included in the amount in controversy, Plaintiff argues
25    JLRNA does not meet its burden to demonstrate that penalties should be included in this
26    case. (See Mot. to Remand 2:15–22.) Plaintiff further urges the Court to follow Eberle, a
27    case filed against JLRNA by Plaintiff’s counsel. Eberle v. Jaguar Land Rover N. Am.,
28    LLC, No. 2:18-cv-06650VAP-PLA, 2018 WL 4674598, at *2 (C.D. Cal. Sept. 26, 2018).

                                                   -8-
                                                                                             20cv0242
     Case 3:20-cv-00242-BAS-MSB Document 20 Filed 07/01/20 PageID.234 Page 9 of 12



1     The Eberle court and several courts in this district have noted in Song-Beverly Act cases
2     that the removing party must make some effort to justify the assumption that civil penalties
3     will be awarded in order for the penalties to be included in the amount in controversy. Id.;
4     see also Zawaideh v. BMW of N. Am., LLC, No. 17-cv-2151-W-KSC, 2018 WL 1805103,
5     at *2–3 (S.D. Cal. Apr. 17, 2018) (evaluating two district court decisions to conclude there
6     was an inadequate showing that penalties would be awarded when assessing the amount in
7     controversy where actual damages at issue were $14,470). These cases indicate that
8     removing parties should justify the assumption of civil penalties by pointing to allegations
9     in the complaint and providing judgments from similar cases regarding the likely amount
10    of penalties. See Herko v. FCA U.S. LLC, No. 19-cv-2057-JLS-WVG, 2019 WL 5587140,
11    at *2 (S.D. Cal. Oct. 30, 2019) (citing Zawaideh to find defendant failed to show some
12    justification that civil penalties would be appropriate and where the total sale price of the
13    vehicle was $54,393.84); Castillo v. FCA U.S. LLC, No. 19-cv-151-CAB-MDD, 2019 WL
14    6607006, at *2 (S.D. Cal. Dec. 5, 2019) (citing Herko and Zawaideh to find similarly where
15    actual damages contended by defendant were $26,131.31). 3
16           The Ninth Circuit, however, has held that a “defendant’s showing on the amount in
17    controversy may rely on reasonable assumptions.” Arias, 936 F.3d at 922; Ibarra v.
18    Manheim Invs., Inc., 775 F.3d 1193, 1197–99 (9th Cir. 2015) (“[E]vidence may be direct
19    or circumstantial. In either event, a damages assessment may require a chain of reasoning
20    that includes assumptions.”). Further, assumptions made part of the defendant’s chain of
21
22
23
24
             3
25              Relatedly, other courts in this district have also concluded that civil penalties are more inherently
      included in the amount in controversy. See Ferrer v. FCA U.S. LLC, No. 17-cv-0530-AJB-BGS, 2017
26    WL 2875692, at *3 (S.D. Cal. July 6, 2017) (including civil penalties under the Song-Beverly Act in
      calculating the amount in controversy where actual damages at issue were $27,810.29); see also Locher
27    v. Thor Motor Coach, Inc., No. 3:17-cv-01804-GPC-MDD, 2017 WL 6016114, at *4 (S.D. Cal. Dec. 5,
      2017) (noting that courts calculate the amount in controversy based upon the maximum amount of civil
28    penalties available to the plaintiff where the value of the rescission claim was $65,363.29).

                                                          -9-
                                                                                                            20cv0242
     Case 3:20-cv-00242-BAS-MSB Document 20 Filed 07/01/20 PageID.235 Page 10 of 12



1     reasoning do not need to be proven; they instead must only have “some reasonable ground
2     underlying them.” Arias, 936 F.3d at 927 (quoting Ibarra, 775 F.3d at 1199). 4
3            Here, Defendant’s assumption that the amount in controversy includes the maximum
4     amount of civil penalties is reasonable. Initially, this assumption is founded on the
5     allegations of the Complaint. See id. at 925 (“An assumption may be reasonable if it is
6     founded on the allegations of the complaint.”).             As stated above, JLRNA points to
7     Plaintiff’s allegation that he “is entitled to a civil penalty of two times Plaintiff’s actual
8     damages” under California Civil Code section 1794. (Compl. ¶¶ 5, 21.) Plaintiff also
9     alleges he notified Defendant of the Vehicle’s defects; “[h]owever, the representative failed
10    to repair the Vehicle, breaching the terms of the written warranty . . . .” (Id. ¶ 18.) Thus,
11    Plaintiff alleges JLRNA’s failure to comply with the warranty was willful because
12    “Defendant and its representatives were aware of their obligation to repair the Vehicle
13    under the express warranty, but they intentionally declined to fulfill that obligation.” (Id.
14    ¶ 21.) See also Jensen v. BMW of N. Am., Inc., 35 Cal. App. 4th 112, 136 (1995) (noting
15    that in determining willfulness, the jury can consider factors including whether the
16    manufacturer knew the vehicle had not been repaired and whether the manufacturer had a
17    written policy on Song-Beverly’s requirement to repair or replace a vehicle).
18           In addition, JLRNA points to cases, such as Brady, 243 F. Supp. 2d 1004, as an
19    example where civil penalties under the Song-Beverly Act were contemplated in the
20    amount in controversy. (Opp’n 3, ECF No. 7.) Further, nothing in the record—including
21    Plaintiff’s Motion to Remand—contradicts Plaintiff’s allegations and indicates that the
22    maximum amount of civil penalties should not be part of “the maximum recovery” Plaintiff
23    “could reasonably recover.” See Arias, 936 F.3d at 927. Finally, Eberle and other
24
25           4
                See Lewis, 627 F.3d at 400 (“To establish the jurisdictional amount . . . Defendant here need
26    only “bear the burden to show that its estimated amount in controversy relie[s] on reasonable
      assumptions.”); see also, e.g., Cortez Martinez v. Ford Motor Co., No. 18-cv-01607-LJO-JLT, 2019 WL
27    1988398, at *2 (E.D. Cal. May 6, 2019); cf. Tremper v. FCA U.S. LLC, No. 20-cv-00828-HSG, 2020 WL
      2991585, at *2 (N.D. Cal. June 4, 2020) (finding defendant’s assumption unreasonable in a Class Action
28    Fairness Act case).

                                                      - 10 -
                                                                                                    20cv0242
     Case 3:20-cv-00242-BAS-MSB Document 20 Filed 07/01/20 PageID.236 Page 11 of 12



1     decisions Plaintiff cites are distinguishable because they involved vehicles purchased for
2     prices significantly less than the Vehicle here, which cost $68,268.16. See, e.g., 2018 WL
3     4674598, at *2 (noting the vehicle was purchased for $48,284.39). By comparison, this
4     case is not a close call because the possibility that Plaintiff may recover even a relatively
5     small civil penalty pushes the amount in controversy over the jurisdictional threshold. See
6     supra Part III.A.
7           Accordingly, the Court rejects Plaintiff’s argument that JLRNA fails to demonstrate
8     that the maximum potential civil penalties may be included in the amount in controversy
9     calculation. Because JLRNA has adequately shown that these penalties are part of the “the
10    amount at stake” in the litigation, they are properly considered as part of the “the amount
11    in controversy for purposes of diversity jurisdiction.” See Theis Research, Inc., 400 F.3d
12    at 662; see also Arias, 936 F.3d at 927.
13                 3.     Comity
14          Lastly, Plaintiff contends that comity principles weigh in favor of remand. (Mot. to
15    Remand 10:21.) The constitutionality of removal is well-settled law. Tennessee v. Davis,
16    100 U.S. 257, 258 (1879). When the defendant seeks to remove on the basis of diversity
17    or a federal question, the removal will stand if either ground is well taken. Great N. Ry.
18    Co. v. Galbreath Cattle Co., 271 U.S. 99, 101 (1926). Therefore, the Court rejects
19    Plaintiff’s argument that comity principles weigh in favor of remand. See BNSF Ry. Co.
20    v. O’Dea, 572 F.3d 785, 793 n.2 (9th Cir. 2009) (Fisher, J., concurring) (“[T]he diversity
21    statute, unlike the supplemental jurisdiction statute, does not afford district courts the
22    discretion to decline jurisdiction over state law claims. District courts sitting in diversity
23    therefore lack the option of refusing state law claims out of consideration for ‘judicial
24    economy, convenience, fairness, and comity.’” (citation omitted) (quoting City of Chicago
25    v. Int’l Coll. of Surgeons, 522 U.S. 156 (1997))).
26    IV.   CONCLUSION
27          For the foregoing reasons, JLRNA has shown by a preponderance of the evidence
28    that the jurisdictional amount in controversy here has been met, therefore satisfying the

                                                  - 11 -
                                                                                            20cv0242
     Case 3:20-cv-00242-BAS-MSB Document 20 Filed 07/01/20 PageID.237 Page 12 of 12



1     contested requirement for diversity jurisdiction under 28 U.S.C. § 1332. Thus, Defendant
2     has properly removed this action to this Court pursuant to 28 U.S.C. § 1441(a). The Court
3     consequently DENIES Plaintiff’s Motion to Remand (ECF No. 5).
4           IT IS SO ORDERED.
5
6     DATED: July 1, 2020
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               - 12 -
                                                                                        20cv0242
